Citation Nr: 0504970	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  He died on April [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of 
entitlement to service connection for cause of the veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The official death certificate reflects that the veteran died 
on April [redacted], 2002.  The immediate cause of death was listed as 
cardiorespiratory failure due to (or as a consequence of) 
ischemic cardiomyopathy and severe metabolic acidosis.  An 
autopsy was not performed.  At the time of his death, the 
veteran was not service connected for any disabilities.

The appellant's main contention is that the veteran's severe 
heart problems which led to his death are related to service.  
She indicates in her substantive appeal that she recalled 
that the veteran had problems with his blood pressure in 
service.

The veteran's service medical records show that in December 
1981 while being treated for rhinitis a blood pressure of 
140/98 was recorded.  Several blood pressure readings 
recorded subsequently during service were with the range of 
normal.  Following service hypertension was diagnosed.  As 
such, the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to forward the 
claims folder to a VA cardiologist for 
review and fir an opinion concerning the 
etiology of the veteran's hypertension.  

Following a review of the record the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the hypertension diagnosed after 
service is related to service, 
specifically, the elevated blood pressure 
recorded in December 1981.   A complete 
rational for the opinion expressed should 
be included in the report.	. 

2.  Thereafter, the RO should 
readjudicate the c1aim on appeal.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and be given the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




